Citation Nr: 9928780	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  96-32 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, K.L.T. and  R.T.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1953 to April 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In March 1998 the Board denied entitlement to a temporary 
total rating from May 10, 1995 to June 1, 1995 based upon 
hospital treatment for a service connected disability and 
remanded the issue of a total rating based upon individual 
unemployability for additional development.


FINDINGS OF FACT

1. On December 29, 1998 and January 5, 1999 the veteran 
failed to report for scheduled VA examinations due to 
allegedly improperly forwarded mail.

2. On April 29, 1999 the veteran failed to report for the 
rescheduled VA examinations.

3. The veteran's failure to report for scheduled VA medical 
examinations was without good cause.


CONCLUSION OF LAW

The veteran's claim for entitlement to a total rating based 
upon individual unemployability is denied as a matter of law.  
38 C.F.R. § 3.655 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that, as to increased ratings and 
certain original claims, when a claimant fails to report for 
a scheduled medical examination without good cause the claim 
shall be denied, without review of the evidence of record.  
See 38 C.F.R. § 3.655 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Court has held that 
the "duty to assist is not always a one-way street."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Court has held that claim denials based upon 38 C.F.R. 
§ 3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396, 399 (1997).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(1998).

In this case, the record reflects that pursuant to a March 
1998 Board remand which ordered the RO to schedule the 
veteran for a period of observation and evaluation at a VA 
medical facility to determine the degree of occupational 
impairment caused by his service-connected disabilities, the 
RO, in June 1998, notified the veteran that additional 
development was required in support of his claim.  The March 
1998 Board remand also informed the veteran that failure to 
report for a scheduled examination without good cause could 
adversely affect his claim.

VA records show the veteran failed to report for scheduled VA 
bone, scar and spine examinations on December 29, 1998 and 
January 5, 1999.

A VA report of contact, dated January 28, 1999, indicated the 
veteran's mail had been improperly forwarded to his brother 
who had recently left the residence.  The veteran claimed 
that he did not receive notice of the examinations in time, 
and requested that the examinations be rescheduled. 

VA records show the veteran failed to report for scheduled VA 
examinations on April 29, 1999.

The claims file contains no subsequent correspondence 
providing an explanation as to why the veteran failed to 
report for the scheduled VA examinations.  

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for the April 29, 1999 scheduled 
examinations, the Board is satisfied that the veteran failed 
to report to the scheduled VA examinations without good 
cause.  See 38 C.F.R. § 3.655.  There is no evidence 
indicating that the veteran did not receive notification of 
the scheduled examinations.  Therefore, the claim for 
entitlement to total rating for compensation purposes based 
on individual unemployability must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).











ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

